El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos toca resolver cuál es el procedimiento apelativo dis-ponible cuando un miembro de la Guardia Municipal es desti-tuido de su cargo. El conflicto surge de tres estatutos regula-torios : la Ley de Personal del Servicio Público de Puerto Rico, Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 y ss.); la Ley de la Guardia Municipal, Núm. 19 de 12 de mayo de 1977 (21 L.P.R.A. see. 1061 y ss.), y la Ley Orgánica de los Municipios, Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. sec. 2001 y ss.).
I
El recurrido Juan Díaz Marín fue declarado incurso en faltas graves y expulsado de la Guardia Municipal de San Juan. Al momento de su cesantía, el señor Díaz Marín ya ha-bía aprobado satisfactoriamente el período probatorio reque-rido por ley, por lo tanto era un empleado regular de carrera. Recurrió luego de la decisión del Alcalde, Sr. Hernán Padilla, al Tribunal Superior, donde se dictó sentencia declinatoria de jurisdicción y se remitió el caso a la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.). El Municipio de San Juan, inconforme con dicha decisión, acudió ante nos con un recurso de revisión que hemos tomado como *337un certiorari y al notar conflicto en los estatutos expedimos el auto el 16 de febrero de 1984. Ahora confirmamos.
hH hH
La Ley de Personal de 1975 integró los municipios al sistema de personal del resto del Gobierno y los constituyó en administradores individuales, 8 L.P.R.A. see. 1343(2), reconociéndoles así autonomía gerencial. En la declaración de política pública de esta Ley de Personal se afirmó :
(2)A fin de asegurar la extensión y el fortalecimiento del principio de mérito a todos los sectores del servicio público puertorriqueño, todos los empleados públicos, sean éstos em-pleados estatales, o municipales a excepción de los excluidos en la see. 1338 de este título, estarán cubiertos por un solo sistema de personal, establecido para -hacer cumplir el ser-vicio de mérito, el cual se conocerá como Sistema de Personal del Servicio Público. (Énfasis nuestro.) 3 L.P.R.A. see. 1311(2).
La Ley confirió jurisdicción apelativa a la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) para revisar las acciones o decisiones de los administradores individuales en los “casos de destitución o suspensión de empleo y sueldo por un empleado de carrera ... o cuando alegue que una acción o decisión que le afecta viola cualquier derecho” que le concede la ley, 3 L.P.R.A. see. 1394(1). También dispuso un recurso de revisión judicial de las decisiones de J.A.S.A.P. al Tribunal Superior, 3 L.P.R.A. see. 1396.
La Junta de Apelaciones del Sistema de Administración de Personal fue creada como un organismo colegiado e independiente compuesto por un presidente y dos miembros asociados nombrados con el consejo y consentimiento del Senado. Estos nombramientos son a tiempo completo y los términos iniciales fueron escalonados por períodos de ocho, siete y seis años, y los subsiguientes por ocho años. La intención del *338legislador al crear una junta “enteramente independiente de la Oficina Central de Administración de Personal” y estable-cer un término fijo para cada uno de los miembros fue clara-mente la de asegurar completa independencia de criterio. La intención legislativa fue claramente la creación de un tribunal apelativo a nivel administrativo con poderes adjudicativos, especializado en asuntos de personal, que fiscalizara rápida y efectivamente las decisiones de los administradores individua-les y la Oficina Central de Administración de Personal:
En segundo lugar, se aspira a que la Junta Apelativa pueda tener suficiente tiempo para atender con rapidez el número de apelaciones que pueda llegar como resultado de haber triplicado el número de empleados bajo su supervisión directa. (1) Informe Conjunto sobre el P. del S. 1428 de las Comisiones de Gobierno y Derechos Civiles del Senado de Puerto Rico, 30 de septiembre de 1975, pág. 29.
Véanse también: J. R. Feijoó, La nueva Ley de Personal: pro-blemas en su implementación, 40 Rev. C. Abo. P.R. 257 (1979); F. Aponte Pérez, La Ley de Personal de Puerto Rico y el servicio de confianza y de carrera, 41 Rev. C. Abo. P.R. 99 (1980); Comisión del Gobernador para Estudiar Relacio-nes del Trabajo en el Servicio Público en Puerto Rico, Ante-proyecto de Ley Modelo e Informe Explicativo, Vol. II, párr. 3 de Segunda Parte (1974).
En Puerto Rico la Asamblea Legislativa ha utilizado en muchas ocasiones los cuerpos o tribunales administrativos a nivel apelativo. Los más conocidos son la Junta de Apelacio-nes de Construcción, la Comisión Industrial, la Comisión de Investigación, Procesamiento y Apelación (C.I.P.A.), la Junta de Apelaciones del Sistema de Instrucción Pública, y *339la Comisión de Querellas Municipales. La creación de estos consejos con poderes cuasi-judiciales se justifica por varias razones: (1) la experiencia y especialización de cada uno; (2) la uniformidad de sus fallos y remedios, y (3) el costo tan bajo de la litigación administrativa para los afectados. En los tribunales administrativos apelativos, el litigante no necesita representación legal y usualmente se enfrenta a los asuntos en sus méritos sin enredarse en los tecnicismos que entorpecen los procedimientos en los tribunales. K. Davis, Discretionary Justice: A Preliminary Inquiry, 1969, pág. 145; véase tam-bién a R. Serrano Geyls e I. García de Serrano-, El control de la discreción administrativa: La Junta de Apelaciones del Sistema de Instrucción Pública de Puerto Rico, 32 Rev. C. Abo. P.R. 397 (1971).
Finalmente, los tribunales administrativos apelativos con-tribuyen a descongestionar los tribunales al proveer un foro que en primera instancia recibe la prueba y mediante conclu-siones de hecho y derecho formula sus decisiones. Esto- evita que los magistrados tengan que celebrar juicios de novo al re-visar las decisiones administrativas. Se limita entonces su in-tervención a examinar las cuestiones de hecho y de derecho según surjan del récord administrativo. Así pueden resolver rápidamente las controversias traídas ante su consideración. Desde Crowell v. Benson, 285 U.S. 22 (1932), se ha endosado la delegación del poder judicial a organismos administrativos y se han reservado los tribunales la facultad de revisar sus decisiones como- intérpretes finales del derecho aplicable: “Parte esencial de reformas a los sistemas de justicia en mu-chas jurisdicciones, debe añadirse, es el reconocimiento de que organismos no judiciales deben atender asuntos que hasta cierto tiempo se consideraron de la competencia exclusiva de los tribunales.” Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 223 (1974).
No obstante lo anterior en el 1977, la Asamblea Legisla-tiva aprobó la Ley de la Guardia Municipal, supra. Dada la *340naturaleza y la importancia de su encomienda, este cuerpo de vigilancia al nivel municipal por disposición de ley tiene un sistema de personal muy parecido al de la Policía de Puerto Rico con clasificación a base de rango y con el concepto de san-ciones, de faltas leves y graves. También se estableció un pro-cedimiento disciplinario que en los casos de faltas graves pro-vee al afectado una oportunidad de ser oído con un recurso de “apelación” al Tribunal Superior de la decisión adversa del Alcalde, 21 L.P.R.A. see. 1071.
Esto significó un retroceso temporero del principio de in-tegración y uniformidad de la Ley de Personal. En el 1980, teniendo presente tanto la Ley de Personal como la de Guar-dias Municipales, el legislador en la Ley Orgánica de los Mu-nicipios de 1980 (21 L.P.R.A. see. 2001 et seq.), dispuso un solo y común recurso de revisión a la Junta de Apelaciones del Sistema de Administración de Personal para todos los em-pleados municipales de carrera. (2)
Al no hacer excepción a esta norma procesal, quedó de-mostrada la intención de la Asamblea Legislativa de no aban-donar el propósito de uniformidad e integración destacado por este Tribunal en Delgado Rivera v. Alcalde de Carolina, 109 D.P.R. 5, 9 (1979):
Al aprobar la Asamblea Legislativa la vigente Ley de Personal concentró sus esfuerzos en precisar una política pú-blica de reafirmación del principio de mérito, haciéndolo ex-tensivo a todos los sectores del empleo público. Sobre las bases que ofrece esa declaración de política pública se esta-bleció en la Ley un sistema de personal “completo e inte-*341grado que incorpora los más modernos conceptos de la ad-ministración de personal.” Exposición de Motivos, Leyes de Puerto Rico 1975, Parte 2, pág. 801. Así pues, resultó ele-mento fundamental de la nueva legislación los conceptos de integración y de uniformidad, de suerte que los empleados públicos de una u otra entidad gubernamental vieran igual-mente garantizados los derechos y prerrogativas que son co-rolario del principio de mérito, Sec. 2.1, 3 L.P.R.A. sec. 1311.
El argumento de la recurrente, que reclama para los guardias municipales un tratamiento especial y aparte de todos los demás empleados municipales y estatales de carrera, es incompatible con toda la estructura jurídica creada por la Asamblea Legislativa para la administración del sistema de personal. La recurrente no ha señalado algún factor de calidad diferenciante de los empleados de carrera de la Guardia Municipal que nos mueva a interpretar que fue la intención legislativa el que se obviara la apelación a J.A.S.A.P. y se recurriese directamente al Tribunal Superior y así privar de esta forma al magistrado del beneficio de las determinaciones y de la experiencia en cuestiones de personal de dicho organismo especializado. A la luz de la trayectoria legislativa y del historial reseñado, no es posible inferir que el propósito del legislador fuera negar a los guardias municipales la especialización de J.A.S.A.P. en materia de apelaciones de empleados. Delbrey v. Municipio de Carolina, 111 D.P.R. 492 (1981); Franco v. Municipio de Cidra, 113 D.P.R. 260 (1982). La revisión por la Junta de Apelaciones del Sistema de Administración de Personal de las decisiones del Alcalde y del Comisionado de la Guardia Municipal en los casos de empleados municipales de carrera no es incompatible con el interés de la comunidad de que ese cuerpo policíaco sea autónomo en sus decisiones de personal. Por la naturaleza especial de sus funciones la ley claramente establece un período probatorio más largo para sus miembros que para los otros empleados de carrera del municipio y además faculta al Comisionado a imponer sanciones por faltas graves y leves me-*342diante un procedimiento disciplinario. Al igual que en el caso de la Policía de Puerto Rico esta autonomía en asuntos de personal no es incompatible con la delegación del poder de revisión a un foro administrativo como la Junta de Apela-ciones del Sistema de Personal.
Aun si aceptáramos la tesis de que la omisión de la Asam-blea Legislativa tuvo el efecto de proveer dos foros altemos de revisión, el judicial y el otro a nivel administrativo, a base de la doctrina de jurisdicción primaria, la prudencia y autolimi-tación judicial aconsejarían que la intervención judicial se pospusiese hasta que el foro administrativo apelativo espe-cializado resuelva la controversia. Se facilitaría de esta ma-nera la pronta adjudicación de las controversias y la descon-gestión de los calendarios de los tribunales. Independiente-mente de qué ruta tomemos, el empleado afectado tendría que ir primero ante la Junta de Apelaciones del Sistema de Ad-ministración de Personal.
En su obligación de desentrañar y hacer que prevalezca el propósito legislativo, los tribunales deben evitar la interpretación de un estatuto que pueda conducir a resultados irrazonables o absurdos, Passalacqua v. Municipio de San Juan, 116 D.P.R. 618 (1985); Lozada v. Antonio Roig Sucrs., 73 D.P.R. 266, 270 (1952); In re Marín Báez, 81 D.P.R. 274, 278 (1959); Borinquen Furniture, Inc. v. Tribl. de Distrito, 78 D.P.R. 902, 905 (1956). El propio Juez Marshall dijo en Marbury v. Madison, 5 U.S. 137, 176 (1803), que cuando dos leyes estén en conflicto las cortes deben determinar cuál de las reglas conflictivas debe prevalecer, siendo esto “de la esencia del deber judicial”. Nuestra obligación fundamental, en estos casos, es imprimirle efectividad a la manifiesta intención legislativa y este estatuto debe prevalecer sobre la disposición literal de aquella ley que esté en conflicto con el objetivo del legislador. La interpretación judicial debe propiciar la realización del verdadero propósito de la ley. E. R. Bernier, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, *343Colegio de Abogados, 1963, Cap. XLVIII, pág. 230; 2 Sutherland, Statutory Construction Sec. 4926, pág. 462 (1943); Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986, 997-998 (1953). No debe prevalecer el lapsus o la inadverten-cia al legislar sobre la idea central que dio vida al estatuto. Calaf v. Sec. de Hacienda, 76 D.P.R. 577, 583 (1954).
El desarrollo legislativo del recurso de apelación del em-pleado municipal a J.A.S.A.P., originado en la Ley de Personal de 1975 y reiterado en la Ley Orgánica de los Munici-pios de 1980, muestra suficiente afirmación de la intención del legislador de excluir cualquier otro procedimiento alterno, tal como el incorporado en la Ley de Guardias Municipales, y de reiterar la universalidad de la norma apelativa de la Ley de Personal.
Por otro lado, nuestro Código Civil en su Art. 6 dispone que “ [1] a derogación [de una ley] es, o expresa o tácita. Es ex-presa cuando se declara literalmente por una ley posterior; es tácita cuando la nueva ley contiene preceptos que son o con-trarios o irreconciliables con los de la anterior ley. La dero-gación de una ley derogatoria no restablece la primitiva ley derogada”. 31 L.P.R.A. see. 6.
La citada Ley Orgánica Municipal de 1980 al ordenar en su Art. 10.06 (21 L.P.R.A. see. 3356) un procedimiento de vista administrativa y apelación para todos los empleados, entró en abierto conflicto con la correlativa disposición en la Ley de la Guardia Municipal. En estas circunstancias, aunque no hay una abolición expresa de las disposiciones de la Ley de Guardias Municipales que son incompatibles con la Ley Orgánica de los Municipios, sí hay una derogación tácita. En tal caso “la derogación expresa es superflua, porque basta que la Ley nueva dé una regulación distinta incompatible con la de la Ley antigua para que la nueva Ley prevalezca y prive de efecto a la precedente. Entonces se habla de derogación tácita, ya que la voluntad derogatoria resulta de la nueva disciplina jurídica que viene a sustituir a la precedente, por la imposibi-*344lidad de que el nuevo ordenamiento coexista con el antiguo”. R. Bonet, Código Civil Comentado, Madrid, Ed. Aguilar, 1962, pág. 36; Pérez v. Sucesión Collado, 19 D.P.R. 1061, 1063 (1913). “ [C] uando los términos de una ley posterior son tan inconsistentes con los de una ley anterior que ambas no pueden subsistir juntas, se entenderá que la posterior ha enmendado implícitamente la anterior, especialmente cuando el resultado de tal interpretación es dar efectividad a la intención legisla-tiva. [Citas.] La doctrina es igualmente aplicable cuando se trata de leyes especiales y leyes generales. Si las disposiciones de una y otra ley son irreconciliables, la ley general puede enmendar la especial. La cuestión se reduce siempre a una de intención legislativa.” A. J. Tristani v. Municipio, 76 D.P.R. 758, 766 (1954). Véase: Pueblo v. Dávila, 47 D.P.R. 356, 361 (1934).
La más reciente ley reguladora del personal municipal, la Ley Núm. 146 de 1980, dispuso en su Art. 13.02 (21 L.P.R.A. see. 3502) la derogación de la anterior Ley Municipal de 1960, así como de toda ley o parte de la misma que estuviere en con-travención con el nuevo' estatuto. Resulta patente la incom-patibilidad entre los canales de apelación que ofrecen al em-pleado estas dos leyes, por lo que al producirse la abolición, no salva a la anterior su carácter especial supeditado al principio que “destaca la supremacía de la ley más reciente sobre la anterior” que además, versa sobre una materia especial que establece la política pública general del Estado respecto a cues-tiones de personal. Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884, 888 (1975).
No puede haber duda de que tomadas en conjunto' la Ley de Personal de 1975 y la Ley Orgánica de los Municipios de 1980 nos llevan a la conclusión —mantenida por la interpretación sociológica que inclina el criterio judicial hacia *345aquella solución que mejor capte el impacto del estatuto en términos de bienestar general y que mejor perciba la inten-ción legislativa al adoptar la norma como enfilada a propiciar el interés público— de que la Asamblea Legislativa preservó el propósito original de establecer el recurso de apelación a la Junta de Apelaciones del Sistema de Administración de Personal para todos los empleados municipales, inclusive los miembros de la guardia municipal.
Al aprobar la nueva Ley Orgánica de los Municipios de 1980 la Asamblea Legislativa reafirmó su intención de que prevaleciera el principio de integridad y uniformidad que con tanto esmero había elaborado anteriormente. En ese contexto histórico la Sec. 11 de la Ley de Guardias Municipales al esta-blecer un método apelativo distinto para los miembros de ca-rrera de la fuerza disciplinados, fue una anomalía temporal revocada luego por la propia Asamblea Legislativa.
En estas circunstancias el señor Díaz Marín debe agotar la vía administrativa para que así el tribunal tenga el bene-ficio de las conclusiones de hecho y de derecho de esa entidad especializada que tanto valor y deferencia merecen. Recono-ciendo el estado indefinido de nuestro derecho cuando- se ori-ginó la controversia de autos, también resolvemos trasladar el recurso a la Junta de Apelaciones del Sistema de Adminis-tración de Personal para que inmediatamente proceda a exa-minar los méritos de la revisión interpuesta por el recurrente. Delgado Rivera v. Alcalde de Carolina, supra.
Por las razones explicadas en esta opinión, se dictará sentencia en la que se confirme la sentencia del tribunal de instancia y se trasladará el recurso a la Junta de Apelaciones del Sistema de Administración de Personal para ulteriores procedimientos.

(1) Este resultado se debió a que la jurisdicción, de J.A.S.P., en com-paración con el anterior organismo apelativo de personal fue sustancial-mente ampliada, pues se incluyó como administradores individuales y suje-tos a su jurisdicción, a los municipios y a las agencias que estaban incluidas en el servicio exento o en el servicio sin oposición bajo la anterior ley.


(2)Bajo la anterior ley municipal que estaba vigente al momento de aprobarse la Ley de Personal de 1975, se disponía que para destituir un empleado era necesario una previa formulación de cargos y audiencia ante una Comisión compuesta de tres (3) personas nombradas por el Alcalde. De la resolución de la Comisión se podía solicitar revisión judicial ante el Tribunal Superior en un término de quince (15) días. Art. 93 de la Ley Núm. 142 de 1964 (21 L.P.R.A. see. 1553). Este procedimiento que resultaba incompatible con la Sec. 7.14 de la Ley de Personal no fue armonizado con dicho estatuto hasta la aprobación de la nueva legislación municipal en 1980.